Citation Nr: 1454010	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-34 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Houston, Texas. 

In December 2011, the Board granted the Veteran's petition to reopen the claim for service connection and remanded the underlying claim for additional development.  The claim was returned to the Board but remanded again in April 2014 for additional necessary development.  The case has been returned to the Board for appellate review.  

Following the issuance of the June 2014 supplemental statement of the case (SSOC), the Veteran submitted additional pertinent evidence.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ).  See 38 CF R § 20.1304 (2014).

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim can be decided.  The Veteran contends that service connection is warranted for his low back problems on a direct basis or as proximately due to or resulting from service-connected lower extremity disorders under the provisions of 38 C.F.R. § 3.310(a).  
In October 2014 argument before the Board, the Veteran's representative urges that the Veteran's low back disability has been present since service and has progressed.  In the alternative, he urges that the aforementioned service-connected lower extremity disorders have caused or aggravated the present back disability.  The representative asserts that the most recent VA medical opinion is inadequate inasmuch as the examiner opined unfavorably as to the etiology of the current back disability without providing an adequate rationale.  While the examiner explained that the recurrence of complaints of back problems with intermittent episodes without pain indicated a soft tissue condition that was not related to the current disorder, she then declared, without further clarification, that current lumbar spondylosis and degenerative disc disease are due to activities following active duty and the natural progression of the same.  

Subsequent to this examination, the Veteran submitted a statement from a comrade in charge of the medical section of his unit, whose duties included reviewing and approving light duty assignments.  He recalled at least two occasions where the Veteran was seen for back pain, one of which resulted in a 45 day profile.  Additionally, the Veteran clarified his low back disability manifestations in response to the May 2014 medical opinion and the June 2014 SSOC, stating that there are no intermittent episodes without pain.  He emphasized that while he does indeed experience flare-ups, the pain and symptoms of his back problems never fully go away.  

Under the circumstances, the Board finds the examination and opinion evidence inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is required in order to afford the Veteran an adequate VA opinion related to his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) that addresses service connection on a secondary basis, see 38 C.F.R. § 3.310.

2.  The Veteran's VBMS/Virtual VA electronic record must be made available to and reviewed by the examiner who provided the May 2014 opinion, or a suitable substitute.  The examiner should be requested to prepare an addendum providing an assessment of the possible etiology of the Veteran's low back disability in light of the complete record, including the credible lay statements submitted following the most recent SSOC.  

Based on the review of the record, the examiner is asked to opine as to the following:

a.  whether it is at least as likely as not (i.e., at least 50 percent probable) that the back disorder is etiologically related to his period of active duty;

b.  whether it is at least as likely as not (i.e., at least 50 percent probable) that the back disorder was caused by any of his service-connected disabilities (to include plantar fasciitis and right knee degenerative joint disease with instability).

c.  whether it is at least as likely as not (i.e., at least 50 percent probable) that the back disorder was aggravated (i.e., permanently worsened beyond the natural progression) by any of his service-connected disabilities (to include plantar fasciitis and right knee degenerative joint disease with instability).

Review of the entire file is required; however, attention is invited to: the lay statements from the Veteran and his wife about his history, and his buddy regarding being put on profiles in service, individually uploaded to VBMS on July 24, 2014, each labeled Buddy/Lay Statement; the 1985 service treatment record documenting back pain, uploaded to VBMS on July 24, 2014, labeled Medical Treatment Record - Government Facility; and the appellant brief uploaded to VBMS on October 21, 2014, labeled Correspondence.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.  The examiner should consider in particular to the incidents described by the Veteran as noted in the treatment records and credible lay statements of the Veteran, his wife and his comrade. 

For purposes of this opinion, the examiner should presume the Veteran is a reliable historian.  

3.  Then, readjudicate the Veteran's service connection claim on both a direct and secondary basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



